DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 8, the specification and drawings do not disclose the limitation of “the cooling plate having a higher thermal mass compared to the enclosure.”  The specification does not recite the phrase “thermal mass” nor does the specification make any disclosure as to why a larger thermal mass would be required by the cooling plate.  The specification merely teaches in paragraph [0027] that the “cooling plate 30 may have thermodynamic properties which allow it to cool down when placed in the refrigerator, and remove heat from warmer air passing over the cooling plate 30.”  Further, it is noted 
In regard to claim 14, the specification and drawings do not disclose the limitation of “the filter body filling an entire space between a front and back of the enclosure so that all air received through the inlet opening must pass through the filter body.”  If fact, Figures 1 and 3, which are the only figures that show the relationship between the filter body and the front and back covers, clearly depict that the filter body does not fill an entire space between a front and back of the enclosure as there is an empty space between the filter body and the enclosure.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Burns (US 5,062,272).
In regard to claims 8 and 16, Burns discloses a method of deodorizing air within a refrigerator, the method comprising the steps of providing a filter (freshener unit 52) having an enclosure (chamber 62 formed by front plate 54 and rear plate 56 which are made from steel) and a filter body (particle mixture 64 having support means), the enclosure having a housing (rear plate 56) and a cover body (front plate 54) and inlet and outlet openings (vent holes 74 and 76) such that a flow passage is formed which extends from the inlet opening, through the filter body and then through the outlet opening; receiving air in through the inlet opening (one of vent holes 74 and 76) formed in the enclosure; passing the air through the filter body; and deodorizing the received air as the air is flowed through the filter 
Burns does not explicitly disclose a cooling plate which is positioned above the filter body during use such that the received air is passed over the cooling plate and cooled before the received air is flowed through the filter body.  It is noted that the instant specification teaches that the cooling plate “may have thermodynamic properties which allow it to cool down when placed in the refrigerator, and remove heat from warmer air passing over the cooling plate” and may be formed from “materials known in the art having the desired thermodynamic properties.”  Thus, it is viewed that either one of the front plate 54 and/or rear plate 56, whichever is determined to have the higher thermal mass, or the thickness of the material forming the plates, would necessarily function in the same manner as the claimed cooling plate as all material is thermodynamically capable of cooling down when placed in a refrigerator.  
If it is viewed that the structure of Burns does not anticipate the claimed structure of an enclosure and a cooling plate, then it would have been obvious for one of ordinary skill in the art to have provided additional material functionally equivalent to the claimed cooling plate within the enclosure for reinforcing the structural strength of the enclosure and/or supporting the mixture 64 within the chamber 62 and to have a higher thermal mass than the enclosure.  Such a modification would be absent of any new or unexpected results as the thermal mass of a component is distinct from its ability to conduct heat.  The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
In regard to claim 10, Burns discloses wherein the filter (freshener unit 52) is disposed within a refrigerator 10.  See Figure 1 and col. 2, lines 5-24.
In regard to claims 11, 12 and 17, Burns discloses wherein the freshener unit can be placed on any inside surface of the refrigerator, which would necessarily include the inside surface of the door 32, and depicts the freshener unit closer to an opening of the refrigerator than a deeper portion of a cavity of the refrigerator in Figure 1.  See Figure 1; col. 2, lines 5-24; and col. 3, lines 37-40.
In regard to claim 13, Burns is silent in regard to the relative thicknesses of the front and rear plates and the mixture 64.  However, it is viewed that one of ordinary skill in the art is capable of determining an optimal or workable range of relative thicknesses such that the filter body is capable of being contacted by an airflow and the remaining structure of the freshener unit is capable of cooling the airflow therethrough. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
In regard to claim 14, it is viewed that since at least one of the vent holes 74 and 76 is necessarily positioned at a lower elevation than another one of the vent holes 74 and 76, the limitation of the claim has been met by the freshener unit 52 of Burns.  Further, it is viewed that the limitation regarding the filter body being disposed at an elevation below the inlet opening and that the filter body must fill an entire space between a front and back of the enclosure to be merely regarding a change in form or shape.  A change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  It is viewed that the apparatus of Burns already provides a flow path for all the air to flow through the filter as the oppositely placed vent holes 74,76 are located at radially different locations from one another.  Thus, the most direct flow path is through the filter body.
In regard to claim 15, Burns discloses in a second embodiment wherein the housing and cover body is fabricated from plastic.  See Figure 4 and col. 2, lines 53-68.  It is noted that plastic also is thermodynamically capable of cooling down when placed in a refrigerator.  Thus, the same rationale as .
Response to Arguments
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive.
Applicant argues that Burns does not disclose does not disclose a cooling plate having a higher thermal mass than the enclosure.  The Examiner has fully considered the argument but has not found it to be persuasive.  It is noted that the limitation regarding “thermal mass” is new matter that is not disclosed by the original filing.  Nonetheless, it is viewed that either of the front or back plates or the material forming the plates would necessarily function in the same manner as the claimed cooling plate.  The plates necessarily have “thermodynamic properties which allow it to cool down when placed in the refrigerator, and remove heat from warmer air passing over the cooling plate” as stated in the instant specification.  The Examiner does not follow the logic of the Applicant’s argument of “[b]ecause Burns doesn’t have a separate cooling plate having a higher thermal mass compared to the enclosure, when air passes through the openings in the enclosure, the air remains at a cooler temperature when compared to the claimed invention” (emphasis added).  Is Applicant stating that the plates of Burns would function to further cool the air beyond the capabilities of the cooling plate of the claimed invention?  If so, Applicant’s argument is stating that the apparatus of Burns better performs the intended function that the claimed invention, as the cooling plate is intended
Applicant argues that Burns does not disclose the limitations of amended claim 14.  The Examiner has fully considered the argument but has not found it to be persuasive.   It is noted that the limitation regarding “the filter body filing an entire space” is new matter that is not disclosed by the original filing.  Applicant states that “[i]f a portion of the filter body is at the same elevation as the inlet openings, then the air that flows into the enclosure might not get the full benefit of being flow (sic) over or through the filter body.” When a practitioner is designing a filtering device, the flow path through the filter is designed in a way that the desired benefit is administered, and, in that way, the “desired benefit” is tantamount to the “full benefit.”  Thus, it is viewed that the device of Burns is capable of delivering “the full benefit” of the filter to the air flowing through the enclosure and the claimed limitations merely regard obvious engineering design. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774